DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the wherein an area of said first sub-protective film is larger than an area of the corresponding flexible OLED display panel in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 8, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al (U.S. 2014/0061610).

Regarding claim 1. Mun et al discloses a motherboard structure of a flexible OLED display panel, comprising:
a support substrate (FIG. 8, item 20) comprising a first surface (FIG. 8, item 20, top surface) and second surface (FIG. 8, item 20, bottom surface);
a flexible OLED motherboard (FIG. 8, item 30), comprising a flexible substrate disposed directly on (FIG. 8, item 30 is directly on item 20 top surface) said first surface (FIG. 8, item 20, top surface) of said support substrate (FIG. 8, item 20), said flexible OLED motherboard (FIG. 8, item 30) comprises a plurality of flexible OLED display panels (FIG. 8, item 1000) arranged at intervals from each other; and
a first protective film (FIG. 8, item 10) disposed directly on ([0074], i.e. The bottom protecting film 10 is permanently attached to the substrate) said second surface (FIG. 8, item 20, bottom surface) of said support substrate (FIG. 8, item 20);
wherein a projection (FIG. 8, item 1000) of said first protective film (FIG. 8, item 10) on said flexible OLED motherboard (FIG. 8, item 30) covers each of said plurality of flexible OLED display panels (FIG. 8, item 1000) and said first protective film (FIG. 8, item 11) comprises a plurality of first sub-protective films (FIG. 8, items 11 of item 1000) separated from each other ([0093], i.e. As shown in FIG. 8, a cutter 2 is used to cut the organic light emitting display panel 100 and the bottom protecting film 10 into a plurality of organic light emitting devices 1000) and arranged at intervals (FIG. 8, plurality of items 1000 at intervals), and each of said plurality of first sub-protective films (FIG. 8, 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 3. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein an area of each of said plurality of first sub-protective films (FIG. 9, items 10 of item 1000) is larger than an area (Fig 9, item 30; [0006], i.e. a display area is covered with a thin film encapsulation layer) of the corresponding one of said plurality of flexible OLED display panels (FIG. 9, item 1000).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See 

Regarding claim 4. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 3 above.
Mun et al further discloses wherein said second surface (FIG. 8, item 20, bottom surface) is provided with a cutting line (FIG. 8, item 2), and said cutting line (FIG. 8, item 2) is exposed from said second surface (FIG. 8, item 20, bottom surface).

Regarding claim 7. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein a thickness (FIG. 8, item 10 comprises item 11) of said first protective film (FIG. 8, item 10) is between 30 micrometers and 50 micrometers ([0073] The carrier film 11 can be 25 um to 300 um thick).

Regarding claim 8. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.


Regarding claims 11, 12 and 13. Mun et al in discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 1, 3, and 4 above.
Mun et al further discloses wherein a thickness (FIG. 8, item 10 comprises item 11) of said first protective film (FIG. 8, item 10) is between 30 micrometers and 50 micrometers ([0073] The carrier film 11 can be 25 um to 300 um thick).

Regarding claims 16, 17, and 18. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 1, 3 and 4 above.
Mun et al further discloses wherein a material (FIG. 8, item 10 comprises item 11) of said first protective film (FIG. 8, item 10) is polyethylene terephthalate ([0072], i.e. The film 11 can include polyethylene terephthalate (PET)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al (U.S. 2014/0061610) as applied to claim 1 above, and further in view of CAI (CN 107731887 A) with US 2019/0386066 as english translation).

Regarding claim 5. Mun et al discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein said flexible OLED motherboard (FIG. 8, item 30) comprises: a thin film transistor array layer ([0055], i.e. A pixel (PX) includes a thin 
an encapsulation layer (FIG. 8, item 40), which are sequentially laminated on said flexible substrate (FIG. 8, item 20, top surface).
Mun et al fails to explicitly disclose a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said flexible substrate.
However, CAI teaches a flexible substrate, a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said first surface ([0038], i.e. Wherein FIG. 2b exemplarily shows a cross-sectional view of one of the flexible OLED display panel 20, which comprises the flexible substrate 21 and an OLED display unit 22 formed on the flexible substrate 21, and the OLED display unit 22, comprises a thin-film transistor array layer 221, an anode layer 222, an organic light-emitting layer 223, a cathode layer 224 and so on, sequentially formed on the flexible substrate 21).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the motherboard structure of a flexible OLED display panel as disclosed in Mun et al with the flexible substrate, a thin film transistor array layer, an anode layer, an organic light emitting layer, a cathode layer which are sequentially laminated on said first surface as disclosed by CAI.  The use of the flexible substrate and an OLED display unit formed on the flexible substrate, and the OLED display unit, comprises a thin-film 

Regarding claim 6. Mun et al in view of Cai discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claim 1 above.
Mun et al further discloses wherein a second protective film (FIG. 8, item 50) is further disposed on said flexible OLED motherboard (FIG. 8, item 30), and said second protective film (FIG. 8, item 50) covers said flexible OLED motherboard (FIG. 8, item 30).

 Regarding claims 14 and 15. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 5 and 6 above.
Mun et al further discloses wherein a thickness (FIG. 8, item 10 comprises item 11) of said first protective film (FIG. 8, item 10) is between 30 micrometers and 50 micrometers ([0073] The carrier film 11 can be 25 um to 300 um thick).

Regarding claims 19 and 20. Mun et al in view of CAI discloses all the limitations of the motherboard structure of the flexible OLED display panel according to claims 5 and 6 above.


Response to Remarks
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.

Regarding drawings objections.  Applicant argues:
Figure 1 of the present application already illustrates that "an area of each of said plurality of first sub-protective films (1031) (red dotted frame) is larger than an area of the corresponding one of said plurality of flexible OLED display panels (1021) (green dotted frame)" in amended claim 3.”

Applicant is arguing that item 1031 is in figure 1.  However, item 1031 is in figure 2, and item 1021 is in figure 1.  It is unclear how applicant is equating the sizes of item 103 in figure 2 to item 1021 in figure 1 when no correlation can be made from these separate item in two different figures that aren’t in both figures.  Examiner cannot determine where item 1031 is in figure 1, nor where item 1021 is in figure 2 to be able to determine that item 103 is larger than item 1021.
Applicant is arguing that the labels are in the drawing in the arguments, however, applicant has not submitted corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Objections maintained.

Regarding 112 rejections of claim 3.  Applicant’s amendment of claim 3 has obviated the 112 rejections of claim 3.

Regarding 102 rejection of claim 1.  Applicant argues:
FIG. 8 of Mun et al. fails to disclose "a flexible OLED motherboard comprises a flexible substrate disposed directly on said first surface of said support substrate" in amended claim 1.  Examiner alleges that Mun et al. disclose a motherboard structure of a flexible OLED display panel, comprising: A support substrate (FIG. 8, item 20) (The Office Action, page 4). Applicant respectfully disagrees.  First, it must be explained that reference number 20 in FIG.8 is a substrate instead of a support substrate.  The support substrate disclosed in amended claim 1 of the present application has a flexible OLED motherboard including a flexible substrate, provided thereon. However, in Mun et al., the substrate (item 20) itself may be a flexible substrate ([0023]), and there is no another substrate disposed on the substrate (item 20).  In FIG. 8 of Mun et al., item 20 should correspond to the flexible substrate in amended claim 1, and item 11 should correspond to (similar to) the support substrate in amended claim 1 of the present application. 
As described above, the carrier film 11 corresponds to the support substrate in amended claim 1. However, there is no protective film disposed directly on the surface of the carrier film 11. 

Applicant is arguing that the support substrate of the prior art is not the support substrate of applicant’s application, because the support substrate of the prior art is flexible.
However, applicant’s claim merely states a support substrate, said support substrate comprising a first surface and a second surface.  Applicant has not claimed not claimed any specific characteristics nor material of the support substrate that does not read upon the support substrate of the prior art of record.

Applicant further argues that the prior art does not have a protective film directly on the support substrate.
However, Mun et al discloses a first protective film (FIG. 8, item 10) disposed directly on ([0074], i.e. The bottom protecting film 10 is permanently attached to the substrate) said second surface (FIG. 8, item 20, bottom surface) of said support substrate (FIG. 8, item 20);
Applicant’s arguments are not persuasive.

Applicant further argues:
It can be clearly seen from FIG. 8 of Mun et al., the carrier film (item 11) does not include a plurality of sub-protective films that are separated from each other and arranged at intervals. The carrier film 11 is a single complete film. 
Although a cutter 2 shown in FIG. 8 of Mun et al. implies that the OLED display panel 100 will be cut into multiple OLED devices 1000 and the carrier film 11 on the OLED display panel 100 will also be cut into multiple sub-units together with theOLED display panel 100, however, a state after the carrier film 1
    PNG
    media_image1.png
    14
    5
    media_image1.png
    Greyscale
11 is cut into multiplesub-units cannot be compared with the first protective film 103 disclosed in amended claim 1. This is because amended claim 1 states "said first protective film comprises a plurality of first sub-protective films separated from each other and arranged at intervals" refers to a state when the motherboard structure of a flexible OLED display panel (including the first protective film) has not been cut. This argument can be read from the following description in amended claim 1: "a first protective film disposed directly on said second surface of said support substrate...and each of said plurality of first sub-protective films corresponds to a corresponding one of said plurality of 11 
flexible OLED display panels" (Please refer to FIG. 1 and FIG. 2 of the present application). 
Furthermore, even if consider the state that the carrier film 11 in FIG. 8 of Mun et al. is cut into multiple sub-units, each of the multiple sub-units is still disposed 
The function of the first protective film disclosed in amended claim 1 is to prevent the support substrate from being scratched during a substrate transfer process, thereby improving the production efficiency and reducing the production cost. See para [0004].  In addition, the "said first protective film comprises a plurality of first sub- protective films separated from each other and arranged at intervals" disclosed in amended claim 1 allows the cutting lines to be provided on the second surface of the support substrate (between the intervals of the sub-protective films) without being blocked by the first sub-protective film, which facilitates the cutting process. 


Applicant is arguing the Mun et al protective film is not a protective film comprising a plurality if protective films.
However Mun et al teaches at the organic light emitting display panel 100 and the bottom protecting film 10 into a plurality of organic light emitting devices 1000 as recited in the rejections above.
Applicant’s arguments are not persuasive.

Furthermore, Applicant appears to be arguing an intermediate process step (i.e. the function of the first protective film disclosed in amended claim 1 is to prevent the support substrate from being scratched during a substrate transfer process, thereby improving the production efficiency and reducing the production cost).  
Applicant is reminded that the claims need to be directed to the device, as elected in the restriction on September 21, 2020, and not the method of making the device.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.E.B./           Examiner, Art Unit 2815     


/NILUFA RAHIM/           Primary Examiner, Art Unit 2893